Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.141 Nevada Geothermal Power Inc. Suite 900 Tel: 604-688-1553 409 Granville St. Fax: 604-688-5926 Vancouver, B.C Toll: 866-688-0808 Canada VC6 1T2 Web: www.nevadageothermal.com A MENDMENT TO E MPLOYMENT AGREEMENT  W ALENCIAK , EFFECTIVE AS OF APRIL 16, 2007 T HIS A MENDMENT TO E MPLOYMENT A GREEMENT ( Agreement ) is made and entered into effective as of April 16, 2008 (the  Effective Date ), by and between Nevada Geothermal Power Company, a Nevada corporation (the  Company ) and Max Walenciak ( Employee ), with reference to the following: T HE ABOVE REFERENCED AGREEMENT IS AMENDED AS FOLLOWS : 1. Clause 4.1(c) is amended as follows: For the additional period up to December 31, 2009, the Company will pay $1,100.00 per month towards the cost of interim Reno rental accommodation. 2. Clause 4.1(d) is amended by extending the period of time for reimbursement of moving expenses to December 31, 2009. THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK. EMPLOYMENT AGREEMENT  WALENCIAK Page 2 In Witness Whereof, the parties hereto have caused this Agreement to be duly executed as of the day and year first above written. NEVADA GEOTHERMAL POWER CO. Per: Signed Authorized Signatory: Brian Fairbank, President and CEO SIGNED, SEALED and DELIVERED by ) MAX WALENCIAK in the presence of: ) ) ) Sharon L. DeSimoni ) ) February 02, 2009 ) Signed ) Max Walenciak ) Signed
